UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1458



LUTHER C. EDMONDS,

                                                 Movant - Appellant,

          and


ELITE CHILD, INCORPORATED; SHERRY D. BATTLE,

                                                        Plaintiffs,

          versus


E. PRESTON GRISSOM, individually and in his
capacity of Judge, Judicial Circuit of
Virginia, Circuit Court of the City of
Chesapeake,

                                               Defendant - Appellee,

          and


SCHRODER   CHESAPEAKE,     INCORPORATED,   t/a
Greenbrier Mall,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Richard L. Williams, Senior
District Judge. (CA-98-488)


Submitted:   September 19, 2002       Decided:   September 27, 2002
Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther C. Edmonds, Appellant Pro Se. Edward Meade Macon, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Luther C. Edmonds appeals from the district court’s order

denying his motion to reconsider prior orders dismissing his civil

action and imposing sanctions against him. Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Edmonds v. Grissom, No. CA-98-488 (E.D. Va. Mar. 27, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                2